FOURTH AMENDMENT TO CREDIT AGREEMENT
(Second Credit Agreement)
 
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated effective as
of March 1, 2013 (the “Effective Date”), is between Recovery Energy, Inc., a
Nevada corporation (“Borrower”), and Hexagon, LLC, a Colorado limited liability
company, formerly known as Hexagon Investments, LLC (“Lender”).
 
RECITALS
 
A.         Borrower and Lender have entered into a Credit Agreement, dated as of
March 25, 2010 (as modified by (i) that certain Amendment to Promissory Note,
dated December 29, 2010, (ii) that certain Second Amendment to Promissory Note,
dated November 14, 2011, (iii) that certain Amendment to Credit Agreement dated
March 15, 2012, (iv) that certain Second Amendment to Credit Agreement dated
July 31, 2012, (v) that certain Third Amendment to Credit Agreement dated
November 8, 2012, and as further amended, modified, supplemented, substituted or
replaced, the “Credit Agreement”), providing for a term loan in the original
principal amount of $6,000,000.  Defined terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement.
 
B.          Borrower has asked Lender, and Lender has agreed to amend the terms
and conditions of the Credit Agreement to extend the Maturity Date until May 16,
2014, subject to and as more fully set forth in this Amendment.
 



AGREEMENT
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lender
agree as follows:
 
1.            Amendment to Credit Agreement.  Effective as of the Effective Date
and upon the terms and subject to the conditions set forth in this Amendment:
 
(a)         Section 1.1 of the Credit Agreement is hereby amended by deleting
“December 31, 2013” in the definition of “Maturity Date” and replacing it with
“May 16, 2014”.
 
(b)         Section 2.1(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“(c)       The Loan shall bear interest at a rate of 15.00% per annum for all
periods prior to March 1, 2013.  For all periods commencing March 1, 2013 and
thereafter, the Loan shall bear interest at a rate of 10.00% per annum.”
 
(c)         Section 2.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“Section 2.2 Mandatory Prepayments.  Commencing with March, 2013, Borrower shall
be required only to make payments of interest accruing under the Loan for the
months of March, April, May and June 2013, each such interest payment to be due
for a particular month on or before the last day of that month.  Commencing with
July, 2013, Borrower shall repay the Loan and any amounts due under the Other
Credit Agreements (as defined below) with the greater of: (a) the sum of 100% of
the Net Proceeds from the Oil and Gas Properties as defined in the Credit
Agreement plus 100% of the Net Proceeds from the Oil and Gas Properties as
defined in the Credit Agreement dated January 29, 2010 and the Credit Agreement
dated April 14, 2010, each between Borrower and Lender (the “Other Credit
Agreements”), and (b) either (i) $190,000 if a sale of the Palm Field (as
described in Section 2.6(a) below) has closed on or before July 1, 2013 for a
sale price of $4,500,000 or such other price as is mutually agreed by Borrower
and Lender, or (ii) $225,000 if the condition in clause (i) is not
satisfied.  Such amounts paid under this Section 2.2 shall be applied to amounts
due under the Loan and the amounts due under the Other Credit Agreements in a
manner as determined by Lender in its sole discretion.”
 
 
1

--------------------------------------------------------------------------------

 
 
(d)         Section 2.4 of the Credit Agreement is hereby amended by deleting
"December 31, 2013" in the second line and replacing it with "May 16, 2014".
 
(e)         Section 2.5 of the Credit Agreement is hereby amended by deleting
Sections 2.5(b) and 2.5(c) in their entirety.
 
(f)          A new Section 2.6 of the Credit Agreement is hereby added as
follows:
 
“Section 2.6 Additional Equity and Development Covenants.  Borrower agrees to
use its reasonable best efforts to pursue the following transactions and other
actions to improve the financial condition of Borrower:
 
(a)       A sale for cash on or before July 1, 2013 of all of Borrower’s oil and
gas interests and wells in the Palm Field located in T. 17 N., R. 58 W., Banner
County, Nebraska, for a price that is mutually agreed by Borrower and
Lender.  All of the proceeds of any such sale shall be paid to Lender and shall
reduce the amount outstanding under the Loan and, to the extent the proceeds
exceed the amount outstanding under the Loan, the amounts due under the Other
Credit Agreements, the allocation of which Lender shall determine in its sole
discretion.
 
(b)      An equity offering or other transaction to provide additional equity
for the Borrower, through an investment banking firm deemed by Borrower in its
reasonable discretion to have suitable qualifications for such transaction.
 
(c)       One or more joint venture development agreements to develop the
Borrower’s oil and gas assets with a financial or oil and gas industry entity
with suitable financial strength and technical expertise for the successful
implementation of such development agreements.
 
(d)       Engineering study of Borrower’s producing oil and gas properties in
the Wilke and State Line Fields (in Banner and Kimball Counties, Nebraska and
Laramie County, Wyoming) to ascertain possible operations to enhance production
from such properties.
 
2.            Other Agreements.  (a) Borrower and Lender agree that all of the
Loan Documents are hereby amended to reflect the amendments set forth herein and
that no further amendments to any Loan Documents are required to reflect the
foregoing; and (b) all references in any document to “Credit Agreement” or any
“Loan Document” shall refer to the Credit Agreement or any such Loan Document,
as amended pursuant to this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
3.            Representations and Warranties.  Borrower hereby certifies to
Lender that as of the date of this Amendment and as of the Effective Date
(taking into consideration the transactions contemplated by this Amendment) all
of Borrower’s representations and warranties contained in the Credit Agreement
and each of the Loan Documents are true, accurate and complete in all material
respects.  Without limiting the generality of the foregoing, Borrower represents
and warrants that (i) the execution and delivery of this Amendment has been
authorized by all necessary action on the part of Borrower, (ii) the person
executing this Amendment on behalf of Borrower is duly authorized to do so, and
(iii) this Amendment constitutes the legal, valid, binding and enforceable
obligation of Borrower.
 
4.            Additional Documents.  Borrower shall execute and deliver, and
shall cause to be executed and delivered, to Lender at any time and from time to
time such documents and instruments, including without limitation additional
amendments to the Credit Agreement and the Loan Documents, as Lender may
reasonably request to confirm and carry out the transactions contemplated hereby
or by any other Loan Documents executed in connection herewith.
 
5.            Continuation of the Credit Agreement and Loan Documents.  Except
as specified in this Amendment, the provisions of the Credit Agreement and the
Loan Documents shall remain in full force and effect, and if there is a conflict
between the terms of this Amendment and those of the Credit Agreement or the
Loan Documents, the terms of this Amendment shall control.  This Amendment is a
Loan Document.
 
6.           Ratification and Reaffirmation of Obligations by
Borrower.  Borrower hereby (a) ratifies and confirms all of its Obligations
under the Credit Agreement and each of the other Loan Documents, and
acknowledges and agrees that such Obligations remain in full force and effect,
and (b) ratifies, reaffirms and reapproves in favor of Lender the terms and
provisions of the Credit Agreement and each of the other Loan Documents,
including (without limitation), its pledges and other grants of Liens and
security interests pursuant to the Loan Documents.
 
7.            Release and Indemnification.
 
(a)    Borrower hereby fully, finally, and forever releases and discharges
Lender, and its successors, assigns, directors, officers, employees, agents and
representatives, from any and all causes of action, claims, debts, demands and
liabilities, of whatever kind or nature, in law or equity, of Borrower, whether
now known or unknown to Borrower in respect of (i) the Obligations under the
Credit Agreement and each of the other Loan Documents or (ii) the actions or
omissions of Lender in any manner related to the Obligations under the Credit
Agreement and each of the other Loan Documents; provided that this Section shall
only apply to and be effective with respect to events or circumstances existing
or occurring prior to and including the date of this Amendment.
 
(b)   Without limiting Section 7.3 of the Credit Agreement, Borrower hereby
agrees to indemnify, defend, and hold harmless Lender and its successors,
assigns, directors, officers, employees, agents and representatives (each an
“Indemnified Party” and collectively the “Indemnified Parties”) from and against
any and all accounts, covenants, agreements, obligations, claims, debts,
liabilities, offsets, demands, costs, expenses, actions or causes of action of
every nature, character and description, whether arising at law or equity or
under statute, regulation or otherwise, and whether liquidated or unliquidated,
contingent or noncontingent, known or unknown, suspected or unsuspected
(“Claims”), arising from or made under any legal theory, which any of
Indemnified Parties may incur as a direct or indirect consequence of or in
relation to any acts or omissions of Borrower arising from or relating to any
of: (i) the Credit Agreement; (ii) the Loan Documents; (iii) this Amendment; or
(iv) any documents executed by Borrower in connection with this
Amendment.  Should any Indemnified Party incur any such Claims, or defense of or
response to any Claims or demand related thereto, the amount thereof, including
costs, expenses and attorneys’ fees, shall be added to the amounts due under the
Loan Documents, and shall be secured by any and all liens created under and
pursuant to the Loan Documents.  This indemnity shall survive until the
Obligations have been indefeasibly paid in full and the termination, release or
discharge of Borrower.  To the extent permissible under applicable law, this
indemnity shall not limit any other rights of indemnification, subrogation or
assignment, whether explicit, implied, legal or equitable, that any Indemnified
Party may have.
 
 
 
3

--------------------------------------------------------------------------------

 
 
8.            Forbearance.  Lender hereby agrees to forbear from exercising its
rights and remedies under the Credit Agreement and the other Loan Documents
arising as a result of any actual or alleged breach of the terms of the Credit
Agreement or other Loan Documents that may have occurred prior to the date of
this Amendment (a “Forbearance Default”); provided, however, that upon the
occurrence of any Event of Default other than a Forbearance Default, Lender
shall be entitled to exercise any and all of their rights and remedies under the
Credit Agreement, the other Loan Documents and applicable law, without further
notice other than as required therein.
 
9.            No Waiver. This Amendment does not constitute a waiver by Lender
of Borrower’s compliance with any covenants, or a waiver of any Defaults or
Events of Default, under the Credit Agreement or any of the Loan Documents, and
shall not entitle the Borrower to any amendments or waivers in the future.
 
10.          Miscellaneous. Article VIII of the Credit Agreement is hereby
incorporated by reference into this Amendment.
 
11.          Condition to Effectiveness.  The effectiveness of this Amendment is
conditioned upon Borrower obtaining from all of the holders of its 8% Senior
Secured Debentures due February 14, 2014 extensions of the due date of such
debentures until a date not earlier than May 16, 2014.  Borrower has provided
Lender with evidence of its satisfaction of this condition, and Lender’s
execution of this Amendment shall evidence Lender’s agreement that such
condition has been satisfied and that such evidence provided by Borrower is
satisfactory to Lender.
 
[Signature Pages Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
Borrower and Lender have executed this Fourth Amendment to Credit Agreement on
April 15, 2013, effective as of the Effective Date first above written.
 
HEXAGON, LLC
By:  Hexagon, Inc., its Manager
   
RECOVERY ENERGY, INC.
              By:
/s/ Brian Fleishmann
  By:
/s/ A. Bradley Gabbard
   
Brian Fleischmann
   
A. Bradley Gabbard
   
Executive Vice President
   
Chief Financial Officer
 

 
 
5

--------------------------------------------------------------------------------


